Carpenter, J.
(dissenting). I do not think the limitation of six months prescribed by section 131, Act No. 107, Pub. Acts 1899, applies in a case — like that before us —where the homesteader has no deed from the State, and *578is not entitled to such a deed. Against the views urged in this opinion it is contended that this construction of the section makes the limitation clause entirely inoperative, as, at the time the law took effect, no homesteader was entitled to a deed. There is force in this argument, but not sufficient force to authorize us to give a construction to the law which, in my judgment, its language clearly forbids. I think it clear from its language that the legislature, believing there were cases “where the land had been taken as a homestead as set forth in the last foregoing proviso” (viz., cases in which homesteaders had obtained or were entitled to have their deeds), enacted the legislation in question, giving to such homesteaders, and to them only, the benefit of this extraordinarily short statute of limitations. If I am right in these views, and if there was no such case as supposed by the legislature, it is clear that its misapprehension does not give the court authority to apply the law to some other case. See Woodward v. Watts, 2 El. & Black. 452; Reed's Appeal, 114 Pa. St. 452 (6 Atl. 910).
I think the lower court was right in overruling the demurrer.